DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Applicant has amended claim 34 to overcome the double patenting rejection provided in the previous office action.

Allowable Subject Matter
Claims 21 - 40 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest an actuator for moving the lens relative to the image sensor; a controller to: position, using the actuator, the lens at an equilibrium position at which displacement of the lens due to gravity is offset by displacement of the lens due to forces from the one or more springs; and responsive to a determination that a change in orientation of the device or a change in position of the lens relative to the image sensor has exceeded a threshold: determine a new equilibrium position for the lens relative to the image sensor; and position, using the actuator, the lens at the new equilibrium position; in combination with other elements of the claim.

Regarding claims 22 - 28, claims 22 - 28 are allowed as being dependent from allowed independent claim 21.

Regarding independent claim 29, the prior art of record fails to teach or fairly suggest a lens at an equilibrium position at which displacement of the lens due to gravity is offset by displacement of the lens due to forces from one or more springs, wherein the device comprises: the lens; the one or more springs for suspending the lens; an image sensor; and the actuator for moving the lens relative to the image sensor; responsive to determining that a change in orientation of the device or a change in position of the lens relative to the image sensor has exceeded a threshold: determining a new equilibrium position for the lens relative to the image sensor; and positioning, using the actuator, the lens at the new equilibrium position; in combination with other elements of the claim.

Regarding claims 30 - 34, claims 30 - 34 are allowed as being dependent from allowed independent claim 29.

Regarding independent claim 35, the prior art of record fails to teach or fairly suggest an actuator of a device to position a lens at an equilibrium position at which displacement of the lens due to gravity is offset by displacement of the lens due to forces from one or more springs, wherein the device comprises: the lens; the one or more springs for suspending the lens; an image sensor; and the actuator for moving the lens relative to the image sensor; responsive to a determination that a change in orientation of the device or a change in position of the lens relative to the image sensor has exceeded a threshold: determine a new equilibrium position for the lens relative to the image sensor; and cause the actuator to position the lens at the new equilibrium position; in combination 

Regarding claims 36 - 40, claims 36 - 40 are allowed as being dependent from allowed independent claim 35.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MORIYA (US patent No. 2012/0229901) teaches lens adjustment and adjustment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
03/09/2022Primary Examiner, Art Unit 2696